DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/13/2020.  Claims 4, 7, 11-13, 15-16, 24-26, 28-29, and 33-39 are canceled. Claims 1-3, 5-6, 8-10, 14, 17-23, 27, and 30-32 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 17-18, 20-22, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPUB 2019/0298048) in view of Zimmer (US Patent No. 6,463,618), hereinafter referred to as Zhang and Zimmer, respectively.
	Regarding claim 1 (Original), Zhang discoses an oral care implement comprising: 
	a head (fig 6, item 2) having an exposed front surface and an exposed rear surface opposite the exposed front surface (fig 2, item 2 has a front surface and a rear surface opposite the front surface and both are exposed), the head comprising a support structure (fig 8, item 201) and a monolithic cleaning unit (fig 7, item 1) coupled to the support structure (fig 6 showing items 1 and 201 are coupled); 
(fig 8, item 2012), a rear surface (fig 8, item 2011), and an inner surface (fig 8, item 2014) that defines a central opening (fig 8, item 2013 being an accommodating space); 
	the monolithic cleaning unit comprising a pad having a front surface and a rear surface (fig 7, item 102) and a plurality of molded bristles extending from the front surface of the pad (fig 7, item 101), the pad positioned in the central opening and surrounded by the perimetric wall of the support structure (fig 6, showing item 201 surrounds item 102); 
	wherein the front surface of the perimetric wall of the support structure and the front surface of the pad of the monolithic cleaning unit collectively form the exposed front surface of the head (fig 6, showing that item 102 and 2012 form the exposed front surface of item 2); and
	wherein the thickness of the pad is 0.1–2.0 mm and the height of the central opening is equal to the thickness of the pad (pg 3, par [0032] teaching the pad thickness is equal to the accommodating space height, item 2013 which is 0.1 – 2.0 mm).
	Zhang does not explicitly disclose wherein the rear surface of the perimetric wall of the support structure and the rear surface of the pad of the monolithic cleaning unit collectively form the exposed rear surface of the head; and 
	wherein the support structure has a maximum thickness of 3mm or less measured from the front surface of the perimetric wall of the support structure to the rear surface of the perimetric wall of the support structure.
	Zimmer teaches an oral care implement comprising: 
	a head (fig 2, item 10) having an exposed front surface and an exposed rear surface opposite the exposed front surface (fig 1, item 10 has an exposed front and rear surface opposite the rear surface), the head comprising a support structure (fig 3, item 30) and a monolithic cleaning unit coupled to the support structure (fig 3, item 16); 
	the support structure comprising a perimetric wall having a front surface, a rear surface, and an inner surface that defines a central opening (fig 3, item 30 has a front surface, rear surface, and an inner surface that defines a central opening); 
	the monolithic cleaning unit comprising a pad (fig 3, item 16) having a front surface (see annotated fig 3, item A) and a rear surface (see annotated fig 3, item B) and a plurality of molded bristles extending from the front surface of the pad (fig 3, item 18), the pad positioned in the central opening and surrounded by the perimetric wall of the support structure (fig 3, item 16 is surrounded by item 30); 
	wherein the front surface of the perimetric wall of the support structure and the front surface of the pad of the monolithic cleaning unit collectively form the exposed front surface of the head (see annotated fig 3, item A and item 30 forms the exposed front surface) and wherein the rear surface of the perimetric wall of the support structure and the rear surface of the pad of the monolithic cleaning unit collectively form the exposed rear surface of the head (see annotated fig 3, item B forms the exposed rear surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Zimmer to incorporate the rear surface of the perimetric wall of the support structure and the rear surface of the pad to collectively form the exposed rear surface of the head because this reduces the materials used which reduces product cost and product waste and further, reducing materials per product increases the output from the raw materials resulting in greater yield in product per raw material used.


    PNG
    media_image1.png
    502
    1066
    media_image1.png
    Greyscale

	Regarding claim 2 (Original), Zhang as modified discloses the elements of the claimed invention as stated above in claim 1 and further discloses the thickness of the support structure is between 0.1 – 2.0 mm (pg 3, par [0032] teaching the pad thickness is equal to the accommodating space height, item 2013 which is 0.1 – 2.0 mm), but Zhang as modified does not explicitly disclose the maximum thickness of the support structure is between 2.2 mm and 2.8mm.

	Regarding claim 3 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 1 wherein the head has a thickness measured from the exposed front surface of the head to the exposed rear surface of the head that is 3mm or less (Zimmer, see annotated fig 3, item A and item B are flush with item 30 and makes up the total thickness of the head and as taught by Zhang, the thickness is 0.1 – 2.0 mm in thickness).
	Claims 4, 7, 11-13 (Canceled).
	Regarding claim 14 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 1 wherein the inner surface of the perimetric wall of the support structure comprises a first portion forming a shoulder adjacent the front surface of the perimetric wall of the support structure (Zimmer, see annotated fig 3, item C) and a second portion extending from the shoulder to the rear surface of the perimetric wall of the support structure (Zimmer, see annotated fig 3, item D), the second portion of the inner surface of the perimetric wall of the support structure oriented at an angle such that a cross-sectional area of the  (Zimmer, see annotated fig 3, item E transition from item 16 to item 30), and wherein the pad of the monolithic cleaning unit comprises a flange portion that at least partially nests in the shoulder of the first portion of the inner surface of the perimetric wall of the support structure (Zimmer, fig 3, item 16 has a flange that fits within item 30).
	Claims 15-16 (Canceled).
	Regarding claim 17 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 1 wherein the head is devoid of filament bristles extending therefrom such that the molded bristles formed integrally with the monolithic cleaning unit are the only bristles extending from the head (Zhang, fig 7, item 101 contains all of the bristles).
	Regarding claim 18 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 1 wherein the monolithic cleaning unit formed of an elastomeric material and is injection molded into the central opening of the support structure (Zhang, page 1, paragraph [0002]).
	Regarding claims 20 (Currently Amended) and 22 (Currently Amended), Zhang discloses an oral care implement comprising: 
	a head (fig 6, item 2) having an exposed front surface and an exposed rear surface opposite the exposed front surface (fig 2, item 2 has a front surface and a rear surface opposite the front surface and both are exposed), the head extending along a longitudinal axis (fig 2, item 2 has a longitudinal axis) and comprising a support plate (fig 8, item 2013) formed (fig 8, item 2013 is made of a first material) and a monolithic cleaning unit (fig 6, item 1) formed of a second material (fig 6, item 1 is formed a material); 
	the monolithic cleaning unit comprising a pad (fig 7, item 102) that is coupled to the support plate (fig 6 showing item 102 is coupled to item 2011) and a plurality of molded bristles extending from a front surface of the pad (fig 6, item 101); 
	the head comprising a transverse cross-section comprising a support layer formed by the support plate and having a first thickness (fig 8, item 2013) and a pad layer formed by the pad and having a second thickness (fig 6 item 102 has a second thickness), the first and second thicknesses collectively defining a total thickness of the head measured from the exposed front surface of the head to the exposed rear surface of the head (fig 6 showing the thickness of the head), 
	wherein the thickness of the pad is 0.1–2.0 mm and the height of the central opening is equal to the thickness of the pad (pg 3, par [0032] teaching the pad thickness is equal to the accommodating space height, item 2013).
	Zhang does not explicitly disclose wherein the first and second materials are different from each other; and wherein the total thickness of the head is less than or equal to 3.5mm and the second thickness is greater than or equal to at least 65% of the total thickness of the head.
	Zimmer teaches an oral care implement comprising: 
	a head (fig 2, item 10) having an exposed front surface and an exposed rear surface opposite the exposed front surface (fig 1, item 10 has an exposed front and rear surface opposite the rear surface), the head comprising a support structure (fig 3, item 30) (claim 22) made from a first material (col 6, lines 5-13, item 30 is made of elastomer material) and a (fig 3, item 16) and made of a second material (col 2, lines 34-35, item 16 is made of thermoplastic material); 
	the support structure comprising a perimetric wall having a front surface, a rear surface, and an inner surface that defines a central opening (fig 3, item 30 has a front surface, rear surface, and an inner surface that defines a central opening) (claim 22 and having a first thickness (fig 3, item 30 has a thickness) (claim 22); 
	the monolithic cleaning unit comprising a pad (fig 3, item 16) having a front surface (see annotated fig 3, item A) and a rear surface (see annotated fig 3, item B) and a plurality of molded bristles extending from the front surface of the pad (fig 3, item 18), the pad positioned in the central opening and surrounded by the perimetric wall of the support structure (fig 3, item 16 is surrounded by item 30), and the pad having a second thickness (fig 3, item 16 has a thickness); 
	wherein the front surface of the perimetric wall of the support structure and the front surface of the pad of the monolithic cleaning unit collectively form the exposed front surface of the head (see annotated fig 3, item A and item 30 forms the exposed front surface) and wherein the rear surface of the perimetric wall of the support structure and the rear surface of the pad of the monolithic cleaning unit collectively form the exposed rear surface of the head (see annotated fig 3, item B forms the exposed rear surface), and the second thickness is equal to the first thickness (fig 3, the thickness of item 30 is the same as the thickness of item 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Zimmer to incorporate the rear surface of the perimetric wall of the support structure and the rear surface of the pad to collectively form the exposed rear surface of the head and the first and second materials to be 
	Regarding the limitation of the total thickness of the of the head is less than or equal to 3.5 mm and the second thickness is greater than or equal to at least 65% of the total thickness of the head, when Zhang is modified as above by Zimmer to incorporate the rear surface of the perimetric wall of the support structure and the rear surface of the pad to collectively form the exposed rear surface of the head the limitation, the predictable result is that the total thickness of the support structure and pad consequently becomes the thickness of the pad, which is 0.1 - 2.0 mm, which is less than 3.5 mm and which is now 100% of the total thickness of the head and thus falls within the specified range and where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists..
	Regarding claim 21 (Original), Zhang as modified discloses the elements of the claimed invention as stated above in claim 21 and further discloses wherein the ratio of the total thickness of the head to the second thickness of the pad is 1:1 (fig 3, the total thickness of the head, item 10 to the thickness of the pad, item 16 are equal to each other showing a ratio of 1:1), but does not explicitly disclose a ratio of the total thickness of the head to the second thickness of the pad layer is between 1.3:1 and 1.6:1
	Applicant has not disclosed that the ratio of the total thickness of the head to the second thickness solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0053] is not a critical range since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Zhang as modified would 
	Claims 24-26 (Canceled).
	Regarding claim 27 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 20 wherein the first material is a rigid material (Zimmer, col 6, lines 5-13, item 30 is made of elastomer material, where elastomer is capable of being rigid) and the second material is an elastomeric material (Zimmer, col 2, lines 34-35, item 16 is made of thermoplastic material, where thermoplastic material is a type of elastomeric material and thermoplastic is capable of having elastic properties).
	Claims 28-29 (Canceled).
	Regarding claim 30 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 20 wherein the monolithic cleaning unit is formed of an elastomeric material that is injection molded onto the support plate (Zhang, page 1, paragraph [0002]), and wherein the head is devoid of filament bristles extending therefrom such that the molded bristles formed integrally with the monolithic cleaning unit are the only bristles extending from the head (Zhang, fig 6, items 101 are only on the pad 102).
	Claims 5-6, 8, 10, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPUB 2019/0298048) in view of Zimmer (US Patent No. 6,463,618), as applied to claims 1 and 20 above, and in further view of Waguespack et al (US Patent No. 8,156,599), hereinafter referred to as Zhang, Zimmer, and Wageuspack, respectively.
Regarding claim 5 (Currently Amended), Zhang as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the support structure further comprises a support plate located in the central opening that divides the central opening into an upper portion and a lower portion, the support plate comprising an upper surface that is recessed relative to the front surface of the support structure, a lower surface that is recessed relative to the rear surface of the support structure, and a plurality of through-holes extending through the support plate from the upper surface to the lower surface.
	Waguespack teaches a toothbrush (fig 7, item 312) comprising a support structure (fig 7, item 318) comprising a perimetric wall having a front surface, a rear surface (fig 7, item 318 has a front and rear surface), and an inner surface that defines a central opening (fig 7, item 324); and at least one monolithic cleaning unit (fig 7, items 328 and 316) comprising a pad having a front surface and a rear surface (fig 7, item 328 having front and rear surfaces) and a plurality of molded bristles extending from the front surface of the pad (fig 7, item 316), the pad positioned in the central opening and surrounded by the perimetric wall of the support structure (fig 7 showing item 328 is placed into 318 and surrounded by 318); 
	wherein the support structure further comprises a support plate (fig 7, item 336) located in the central opening that divides the central opening into an upper portion and a lower portion (fig 7, showing that item 336 separates item 324 into an upper portion and a lower portion), the support plate comprising an upper surface that is recessed relative to the front surface of the support structure (fig 7, item 336 having a surface that faces the front), a lower surface that is recessed relative to the rear surface of the support structure (fig 7, item 336 having a lower surface facing the lower face), and a plurality of through-holes extending through the support (fig 7, showing item 336 having a plurality of holes on either side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang with the teachings of Waguespack to incorporate the support plate because adding the support plate to the pad provides a non-visable, high strength bond the head platform at a relatively low manufacturing cost (col 5, lines 59-62, summarized).
	Regarding claim 6 (Original), Zhang as modified discloses the oral care implement according to claim 5 wherein the head extends from a proximal end to a distal end along a longitudinal axis (Waguespack, fig 7, a longitudinal axis from end to end following lines for figure 8), and wherein at least one of the through-holes is a transverse through-hole located centrally between the proximal and distal ends of the head (Waguespack, fig 7, items 338 and 340 are transverse from item 336 and have a central portion), the transverse through-hole forming an uninterrupted gap in the support plate that extends at least a portion of a width of the head (Waguespack, fig 7, the holes 336 and 338 extend from 336 to the edge in an uninterrupted gap), but Zhang as modified does not explicitly disclose the uninterrupted gap extends at least 50% of the width of the head.
	Applicant has not disclosed that the gap be at least 50% of the width of the head, solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0037] is not a critical range since the use of the term “may form” implies that it also may not be within that range. Moreover, it appears that Zhang as modified would perform equally well with the gap as disclosed in Waguespack. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of 
	Regarding claim 8 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 6 wherein the transverse through-hole extends from a portion of the inner surface of the perimetric wall of the support structure located on a first side of the longitudinal axis to a portion of the inner surface of the perimetric wall of the support structure located on a second side of the longitudinal axis (Waguespack, fig 7, items 340 extend from a surface of item 234 at the top of the head to the base of the head in the longitudinal axis), the transverse through-hole extending along a transverse axis that is perpendicular to the longitudinal axis of the head (Waguespack, fig 7, items 338 and 340 extend in the widthwise direction of the head).
	Regarding claim 10 (Currently Amended), Zhang as modified further discloses the oral care implement according to claim 1 wherein the inner surface of the perimetric wall of the support structure comprises a first portion forming a shoulder adjacent the front surface of the perimetric wall of the support structure (Zimmer, see annotated fig 3, item C) and a second portion extending from the shoulder to the rear surface of the perimetric wall of the support structure (Zimmer, see annotated fig 3, item D), the second portion of the inner surface of the perimetric wall of the support structure oriented at an angle such that a cross-sectional area of the central opening defined by the inner surface of the perimetric wall of the support structure continually increases with increasing distance from the first portion of the inner surface of the perimetric wall of the support structure to the rear surface of the perimetric wall of the support structure (Zimmer, see annotated fig 3, item E transition from item 16 to item 30), and (Zimmer, fig 3, item 16 has a flange that fits within item 30).

    PNG
    media_image2.png
    502
    1066
    media_image2.png
    Greyscale

	Regarding claims 19 (Currently Amended) and 31 (Currently Amended), Zhang as modified discloses the elements of the claimed invention as stated above in claims 1 and 20, respectively, but does not explicitly disclose wherein each of the molded bristles has a height of at least 7mm measured from the exposed front surface of the head to a distal end of the molded bristle.
	Waguespack teaches a toothbrush (fig 5, item 112) comprising a support structure (fig 5, item 118); and at least one monolithic cleaning unit (fig 5, items 128 and 116) comprising a pad having a front surface and a rear surface (fig 5, item 128 having front and rear surfaces) and a plurality of molded bristles extending from the front surface of the pad (fig 5, item 116), wherein each of the molded bristles has a height of at least 7mm measured from the exposed front surface of the head to a distal end of the molded bristle (col 3, lines 47-52, item 116 having a bristle length between 10 and 13 mm).
.
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Waguespack et al (US Patent No. 8,156,599) alone, hereinafter referred to as Wageuspack.
	Regarding claim 32 (Original), Waguespack discloses an oral care implement comprising: 
	a head (fig 7, item 310) extending from a proximal end to a distal end along a longitudinal axis (fig 7, item 310 has a longitudinal axis) and having a width measured in a direction transverse to the longitudinal axis (fig 7, item 310 has a width in the transverse direction), the head comprising a support structure (fig 7, item 318) and a monolithic cleaning unit (fig 7, items 316, 328, 342, and 344), the support structure comprising a support plate (fig 7, item 336) and the monolithic cleaning unit comprising a pad (fig 7, items 328 and 342) coupled to the support (fig 8 showing the pad is coupled to item 336)  and a plurality of molded bristles extending from the pad (fig 7, item 316); 
	the support plate comprising a front surface, a rear surface, and at least one through-hole extending through the support plate from the front surface of the support plate to the rear surface of the support plate (fig 7, item 366 has a front and rear surface and at least one through hole item 340), the at least one through-hole comprising a first through-hole located approximately centrally between the proximal and distal ends of the head and extending in a direction transverse to the longitudinal axis of the head (fig 7, items 338 and 340 are transverse from item 336 and have a central portion), the first through-hole forming an uninterrupted gap in the support plate that extends at least a portion of the width of the head (Waguespack, fig 7, the holes 336 and 338 extend from 336 to the edge in an uninterrupted gap).
	Waguespack does not explicitly disclose the uninterrupted gap extends at least 50% of the width of the head.
	Applicant has not disclosed that the gap be at least 50% of the width of the head, solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0037] is not a critical range since the use of the term “may form” implies that it also may not be within that range. Moreover, it appears that Waguespack would perform equally well with the gap as shown. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Waguespack having a gap in the width of the head to be an uninterrupted gap of 50% of the head because the claimed range of the gap does not appear to provide any unexpected results.
	Claims 33-39 (Canceled).
Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 9 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the first and second plate portions being axially spaced apart by the transverse through-hole” together in combination with the rest of the limitations in the independent claim.
Regarding claim 23 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a connector portion extending through each of the plurality of through-holes and connecting the first and second pad portions together” together in combination with the rest of the limitations in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723